Citation Nr: 1631942	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder.

2.  Entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder.

3.  Entitlement to a compensable rating for prostate cancer with erectile dysfunction.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board observes that the record includes a November 2001 decision by a Social Security Administration (SSA) Administrative Law Judge granting the Veteran SSA disability benefits based in part on the Veteran's service-connected prostate disability.  In addition, a December 2010 VA genitourinary examiner stated that the Veteran "had to retire from his work as a heavy equipment operator because of his surgical operations . . . ."  Thus, the issue of unemployability due to the service-connected prostate disability has been raised by the record.  As such, the issue of entitlement to a TDIU is considered on appeal as part and parcel to the claim for a compensable rating for the service-connected prostate disability, as reflected on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that additional evidence was associated with the record following issuance of the statement of the case in September 2011, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2015).  However, the decision made herein is not prejudicial to the Veteran; therefore, the Board's consideration of that additional evidence in the first instance as it relates to the issue decided herein does not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As to the other issues on appeal, because those issues must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when it readjudicates the issues following completion of the additional development.

The issues of entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder; entitlement to a compensable rating for prostate cancer with erectile dysfunction; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2002 rating decision denied entitlement to service connection for residuals of cystectomy due to granulomatous disease (claimed as bladder cancer), and the Veteran submitted a timely notice of disagreement as to that denial in July 2002; however, following issuance of a corresponding statement of the case, the Veteran did not file a timely substantive appeal as to the issue, and new and material evidence was not submitted as to the issue within the remainder of the one-year appeal period following the May 2002 rating decision.

2.  Evidence received since the final May 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder.



CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder, is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist as they pertain to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Criteria - Reopening

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Analysis

In this case, the Veteran submitted an original claim for entitlement to service connection for bladder cancer with removal of the bladder in January 2002.  See, VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in January 2002.  In the May 2002 rating decision, the RO denied the Veteran's entitlement to service connection for residuals of cystectomy due to granulomatous disease (claimed as bladder cancer).  In so doing, the RO explained that bladder cancer is not a disability for which service connection may be presumed based on exposure to herbicides used in Vietnam, and that the service treatment records and other medical evidence of record did not show that the condition occurred during the Veteran's active service or was otherwise caused or aggravated by the Veteran's active service.  The RO explained that the evidence reviewed showed that the Veteran underwent surgery in July 1997 for removal of the bladder due to presumed bladder cancer, but that pathology reports did not show that cancer was present in the bladder.

In July 2002, the Veteran submitted a timely notice of disagreement as to the May 2002 rating decision's denial in of service connection for a bladder disability.  See correspondence from the Veteran, received in July 2002.  The RO then issued a statement of the case as to the issue in October 2002, citing to the relevant statutes and regulations and providing reasons and bases for the denial.  The RO notified the Veteran of the statement of the case on October 2, 2002.  The notification letter explained to the Veteran his right to appeal the denial to the Board, to include through the submission of a timely substantive appeal.  The Veteran did not submit a timely substantive appeal following issuance of the October 2002 statement of the case, nor did he submit new and material evidence within the remainder of the one-year appeal period following the May 2002 rating decision.  As such, the Veteran did not timely appeal the May 2002 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  Therefore, the May 2002 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the final May 2002 rating decision, additional medical evidence has been received, including a May 1997 operative report for a cystoscopy and transurethral resection of a large bladder tumor and a May 2011 letter from the Veteran's private treating source stating that, following the May 1997 procedure, the Veteran was confirmed to have muscle invasive bladder cancer.  In addition, in his notice of disagreement, the Veteran asserted that his bladder cancer was secondary to his service-connected prostate cancer.  See VA Form 21-4138, Statement in Support of Claim, received in May 2011.  This evidence is new in that it was not previously considered by VA.  It is also material because it offers additional insight into the nature of the claimed disability and because it present a new theory of entitlement to service connection not previously considered by VA.  See Shade, 24 Vet. App. at 118.  Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bladder disability, previously characterized as residuals of cystectomy due to granulomatous disease, and claimed as bladder cancer and loss of bladder, is reopened, and, to that extent only, the appeal is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for a Bladder Disability

As noted in the Introduction, the evidence of record includes a November 2001 SSA Administrative Law Judge's decision granting the Veteran SSA disability benefits.  The decision notes the Veteran's claimed bladder disability, and grants disability benefits based in part on that disability.  The other SSA records currently of record consist only of a "Disability Report - Adult" completed by the Veteran.  They do not include any decisional documents other than the November 2001 Administrative Law Judge's decision or any medical records.  Thus, the SSA records appear to be incomplete.  As it is unclear whether the complete SSA records include evidence that relates to the Veteran's claimed bladder disability and that is not currently of record, the Board finds that the issue must be remanded so that efforts may be made to obtain the Veteran's complete SSA records.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Compensable Rating for Prostate Cancer with Erectile Dysfunction

A December 2010 VA genitourinary examiner notes that the Veteran uses an ostomy bag for urine elimination, and that the Veteran reported that he must empty the bag 2 to 4 times per hour during the day.  However, the examiner does not state whether the Veteran's use of an ostomy bag and/or his need to empty the ostomy bag frequently are medically attributable, in whole or in part, to his service-connected prostate disability, as opposed to his as-yet nonservice-connected bladder disability.  In addition, a June 2014 VA prostate cancer examiner also found that the Veteran has voiding dysfunction that requires the use of an appliance urostomy bag, but did not specify whether the Veteran's use of that appliance is medically attributable, in whole or in part, to his service-connected prostate disability, as opposed to his as-yet nonservice-connected bladder disability.  Furthermore, an October 2014 VA addendum opinion as to the service-connected prostate disability also did not include such information.  Accordingly, the Veteran's voiding dysfunction and urinary frequency symptoms have not clearly been medically attributed to any particular disability, and the Board cannot determine whether such manifestations are for consideration in rating the Veteran's service-connected prostate disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the December 2010 and June 2014 VA examinations and the October 2014 VA addendum opinion do not provide adequate information to rate the Veteran's service-connected prostate cancer with erectile dysfunction under the relevant diagnostic code.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The matter must therefore be remanded so that the an addendum VA opinion may be obtained as to whether the Veteran's voiding dysfunction with the use of a device and/or his urinary frequency may be medically attributed, in whole or in part, to his service-connected prostate disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Entitlement to a TDIU

As noted in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the Veteran's claim for a compensable rating for the service-connected prostate disability.  See Rice, 22 Vet. App. 447.  The RO has not yet notified the Veteran of the factors pertinent to a claim for entitlement to a TDIU and has not yet considered whether the Veteran is entitled to a TDIU in the first instance, the issue must be remanded to the AOJ for appropriate development and initial adjudication.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and a VA Form 21-4142, Authorization and Consent to Release Information to VA, for completion and return to VA.

2.  Request from the Social Security Administration all records related to the Veteran's claim for disability benefits.  Any negative response must be associated with the record, and the Veteran must be notified accordingly.

3.  Complete any additional development deemed warranted in view of the above development, to include providing the Veteran another VA examination or obtaining another VA opinion as to the claim for service connection for a bladder disability.

4.  Forward the record and a copy of this Remand to a VA clinician qualified to provide the opinions requested below.  The examiner must indicate that the record was reviewed.  Further in-person examination is left to the discretion of the examiner.  The examiner is asked to respond to the following:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's use of a device to assist with voiding dysfunction is medically attributable, in whole or in part, to his service-connected prostate cancer with erectile dysfunction?

The examiner is being asked to determine whether the Veteran's use of a device to assist with voiding dysfunction is attributable to the service-connected prostate cancer with erectile dysfunction, to an as-yet nonservice-connected bladder disability, or both.  If the examiner determines that it is at least as likely as not that the Veteran's use of a device to assist with voiding dysfunction is partially medically attributable to the service-connected prostate disability, then he or she should specify the extent to which it is so attributable.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's need to empty his urinary ostomy bag frequently is medically attributable, in whole or in part, to his service-connected prostate cancer with erectile dysfunction?

The examiner is being asked to determine whether the Veteran's need to empty his urinary ostomy bag frequently is attributable to the service-connected prostate cancer with erectile dysfunction, to an as-yet nonservice-connected bladder disability, or both.  If the examiner determines that it is at least as likely as not that the Veteran's need to empty his urinary ostomy bag frequently is partially medically attributable to the service-connected prostate disability, then he or she should specify the extent to which it is so attributable.

A reasoned rationale should be provided for each opinion given.  If a requested opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or is due to the limits of scientific or medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the inability is due to the absence of evidence, the examiner should state what evidence would be needed for an opinion to be provided.

5.  After completion of the above, review the expanded record, including any evidence entered since the statement of the case.  Consideration should be given as to whether the matter of entitlement to a TDIU on an extra-schedular basis should be referred to the Director of the Compensation Service pursuant to 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


